,.
                                                                                                                                        FILED
       ~A0245B         (Rev. 12/11) Judgment in a Criminal Petty Case                                                                    NOV 1 3 2018
                       Sheet 1


                                                  UNITED STATES DISTRICT COUR                                            - ~-----jf-.,f--+--1----~~;.,;_;-J


                                                       SOUTHERN DISTRICT OF CALIFORNIA
                        UNTTED STATES OF AMERICA                                        JUDGMENT IN A CRIMINAL CASE
                                            v.                                          (For Offenses Committed On or After November 1, 1987)

                           ALFREDO ACEVEDO-DIAZ                                         Case Number: 18-MJ-22516-DMS
                                                                                        Roxana Sandoval FD
                                                                                        Defendant's Attorney
      REGISTRATION NO. 80491298

      D
      THE DEFENDANT:
      181 pleaded guilty to count(s) ONE OF THE COMPLAINT

      D       was found gui lty on count(s)
                                            -----------------------------------~
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                                 Count
      Title & Section                            Nature of Offense                                                                              Number(s)
 8 USC 1325                               ILLEGAL ENTRY (MISDEMEANOR)




                  The defendant is sentenced as provided in pages 2 through _ _2_ _ of thi s judgment.

     D The defendant has been found not guilty on count(s) ---------------------------
     0 Count(s) - - - - - - - - - - - - - - - - - - - is D are D dismissed on the motion of the United States.
     181 Assessment: $10 - WAIVED


     181   No fine                                       D
                                                       Forfeiture pursuant to order filed                                          included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
           or mai ling address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
           defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.




                                                                                         HON.D
                                                                                         UNITED STATES DISTRICT JUDGE

                                                                                                                                               l 8-MJ-22516-DMS
AO 2458      (Rev. 1211 1) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                             Judgment -   Page _ _2 _ of       2
 DEFENDANT: ALFREDO ACEVEDO-DIAZ
CASE NUMBER: 18-MJ-22516-DMS
                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.




   D Sentence imposed pursuant to Title 8 USC Section 1326(b).
   D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district :
            Dru-------~ O a.m.                                op.m.         on - - - - - - - - - - - - - -
                as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~-
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.



                                                                 RETURN

I have executed this judgment as follows:

          Defe ndant delivered on                                                  to

at - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                           UNITED STATES MARSHAL


                                                                       By    ---------------------~
                                                                                   DEPUTY UNITED STATES MARSHAL




                                                                                                                  18-MJ-22516-DMS
